Citation Nr: 0432169	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  02-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied the 
veteran's claim of entitlement to an increased rating for 
bilateral hearing loss.  

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in October 2004.  Taking into consideration 
the veteran's advanced age, the undersigned Veterans Law 
Judge in November 2004 ruled favorably on the motion to 
advance this case on the docket.  
See 38 C.F.R. § 20.900(c) (2004).

Procedural history 

The veteran was granted service connection for bilateral 
hearing loss in an October 1946 rating decision; a 
noncompensable disability rating was assigned.  

In October 1980, the RO received the veteran's claim of 
entitlement to an increased (compensable) disability rating 
for his service-connected bilateral hearing loss.  In a 
November 1981 rating decision, the RO increased the veteran's 
disability rating for bilateral hearing loss to 60 percent, 
effective from October 8, 1980.  

The veteran filed a claim of entitlement to an increased 
rating for his service-connected bilateral hearing loss again 
in August 1997, which was denied in a September 2000 rating 
decision.  The veteran disagreed with the September 2000 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2002.

The veteran's appeal was previously before the Board in 
December 2003, when it undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The 
Board contacted the veteran and asked him to provide the 
appropriate release to obtain private treatment records from 
Dr. S. that he had identified in a November 2002 letter.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that, 
although it was not necessarily improper for the Board to 
secure additional evidence in the first instance, 38 C.F.R. § 
19(a)(2) (2003) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For this reason, the case was remanded to the RO by the Board 
in December 2003 to have the veteran provide a release for 
Dr. S's records.  However, the veteran never provided a 
release and indicated by letter that he was only treated once 
by Dr. S. in 1986.  Furthermore, the veteran was provided 
with a VA audiological examination in April 2004.  

In April 2004, the RO issued a supplemental statement of the 
case (SSOC) that confirmed and continued its previous denial 
of the veteran's claim for an increased rating based on all 
evidence in the claims folder, including the April 2004 VA 
audiological examination results.  Thus, DAV/Bernard concerns 
have been rectified.  

Other Issues Not on Appeal

An issue previously on appeal, entitlement to a total rating 
based upon individual unemployability (TDIU), was granted by 
the RO in the April 2004 rating decision.  Since the claim 
was granted, the appeal as to that issue has become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the effective date].  

FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level VI hearing impairment in the 
right ear and level XI hearing impairment in the left ear.

2.  The veteran has not required frequent hospitalizations 
for his hearing loss, nor is it shown that this disability 
causes marked interference with employment so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 
(2004).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected bilateral hearing loss.  Essentially, he contends 
that a 60 percent disability rating does not account for the 
current severity of his hearing loss, and further asks for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the April 2004 supplemental statement of the case 
(SSOC) and the September 2002 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in 
September 2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for increased rating.  It 
specifically notified the veteran that in order to receive an 
increased disability rating he must provide "evidence of 
increased symptoms."  The letter detailed that this evidence 
"is usually objective medical evidence or symptoms which can 
be observed and supported by medical evidence."  Thus, the 
letter, in conjunction with the April 2004 SSOC and September 
2002 SOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2002 VCAA letter, the RO informed the veteran that 
the RO would make reasonable efforts to help him get evidence 
necessary to support his claim, including such things as 
"medical records, employment records, or records from other 
Federal agencies."  The letter also informed the veteran 
that a VA would assist him by providing a medical examination 
or getting a medical opinion if such was deemed necessary in 
order to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The September 2002 letter told the veteran that VA would help 
him get medical records, but that "he must give us enough 
information about these records so that we can request them 
from the person or agency who has them."  The letter 
explained to the veteran that it was his responsibility to 
make sure these records were received. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 letter requested that 
the veteran "send us the above evidence as soon as 
possible." The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the September 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decision in September 2000.  The Board notes, 
however, that such a situation was a legal impossibility 
because the initial adjudication pre-dated the enactment of 
the VCAA.  The claim was readjudicated and a SSOC was 
provided to the veteran in April 2004 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  Therefore, there is 
no prejudice to the veteran in the Board's proceeding to 
consider the claims on the merits.  Cf. Bernard, supra.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran was provided with VA medical examinations in 
September 2000 and April 2004, the results of which will be 
referred to below.  The reports of the medical examinations 
reflect that the examiners recorded his past medical history, 
noted his current complaints, conducted a physical 
examination and rendered appropriate diagnoses and opinions.  

The Board notes that the veteran argued in April 2001 that 
the September 2000 VA examiner did not review all pertinent 
medical records in his claims folder during the examination.  
The September 2000 examination appears to be thorough.  In 
any event, the veteran was afforded another VA examination in 
April 2004 pursuant to the Board's remand.  His claims folder 
was reviewed by the examiner, and he has not raised this 
contention in subsequent statements.

As was noted in the Introduction, the veteran referred to 
medical records from Dr. S., and the Board attempted to 
obtain such records.  However, the veteran never provided a 
release for such and so the records were not obtained due to 
the veteran's lack of cooperation.  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In any event, the veteran indicated by letter that he was 
only treated once by Dr. S., in 1986.  It is unlikely that 
such an old treatment record, even if available to the Board, 
would shed any light on the veteran's current level 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria - bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the method described above using Tables 
VI and VII was not changed, and therefore, has no effect on 
the veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

The Board notes that the veteran's claim for an increased 
rating was received in August 1997, prior to when the amended 
regulations became effective.  Therefore, there is a question 
as to whether the amended regulations would apply to the 
veteran's claim retroactively.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) and VAOPGCPREC 7-03 (Nov. 19, 
2003).  However, the Board need not further address this 
issue, as neither version of the regulation is more favorable 
to the veteran.  As evidenced below in the Analysis section 
of the decision, even after applying the newer version of 
38 C.F.R. § 4.86 to the veteran's claim, the disability level 
resulting from application of the new provisions is the same 
as with the old provisions.

Protected ratings

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).



Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

The only pertinent evidence obtained in connection with the 
present appeal consists of the reports of VA audiological 
evaluations conducted in September 2000 and April 2004.  
While there are prior-dated examination reports of record, 
only these two recent examinations are probative to the 
outcome of this increased rating claim.  See Francisco, 
supra.

On VA audiological evaluation in April 2004, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	105	105	105	105	105	105
Right (dB)	80	75	70	65	75	71


Speech audiometry revealed speech recognition ability of 68 
percent in the right ear.  Speech recognition in the left ear 
could not be determined due to the severity of the veteran's 
hearing loss in that ear. 

On VA audiological evaluation in September 2000, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	105	105	105	105	105	105
Right (dB)	75	80	75	65	75	74

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear.  Speech recognition could not be 
evaluated for the left ear due to the severity of the 
veteran's hearing loss in that ear.

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 50 percent 
disability rating.  That is, the combination of level VI in 
the better ear with level XI in the poorer ear results in a 
50 percent rating.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
The veteran does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies in both VA 
examinations is 55 dB or more in both ears.  Using table VIa, 
the right ear would be rated at VI and the rating for the 
left ear using table VIa would be XI, again resulting in an 
overall rating of 50 percent disability. 

Applying these figures under both 38 C.F.R. § 4.85 and 
38 C.F.R. § 4.86 results in a disability rating of 50 
percent, which is lower than the veteran's current 60 percent 
disability rating.  However, the veteran's 60 percent 
disability is protected and cannot be decreased.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).

Extraschedular rating consideration

The veteran has indicated in March 2003 and October 2004 
statements from his representative that he would like to be 
considered for an extraschedular disability rating for his 
bilateral hearing loss.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2004).

As has been noted in the Introduction, the veteran was 
recently granted TDIU based upon the severity of his service-
connected hearing loss.  [He is also service connected for 
left inguinal herniorrhaphy residuals, but these appear to be 
nil.]  
See the April 2004 VA rating decision.  Thus, the veteran is 
already being compensated at a 100 percent level due to his 
service-connected hearing loss.  
The matter of referral for an extraschedular rating is 
therefore moot, as no additional benefit is available to be 
awarded.  In this connection, the Board observes that the 
effective date of TDIU, July 24, 1997, is the same date as 
the veteran's increased rating claim.  Moreover, there is no 
medical or other evidence in the file for the year prior that 
that date, see 38 C.F.R. § 3.400(o).  Thus, an effective date 
earlier than that assigned for TDIU could not be assigned for 
an increased rating.   

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Although as explained above the Board believes that the 
matter of referral of the increased rating claim for 
extraschedular consideration has been rendered moot by the 
TDIU grant, the Board will briefly address the matter.

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's hearing loss.  The veteran does have a severe 
hearing loss in his left ear, as can be evidenced by the 
September 2000 and April 2004 audiological examination 
reports.  However, these reports contain no statement from 
any examiner that the veteran's hearing loss disability is in 
any way out of the ordinary clinically.  There also is no 
evidence of hospitalization for hearing loss, either in the 
recent or remote past.  

With respect to interference with employment, the April 2004 
VA examination report specifically noted the examiner's 
findings that "the veteran's service-connected hearing loss 
will be seriously limiting when trying to find employment."  
However, the veteran is 85 years of age, there is no 
indication that he is employed or has been for years, and 
there is no indication that he left employment due to his 
hearing loss.  Although there is no question that the veteran 
experiences problems due to his service-connected hearing 
loss which would translate to difficulty in finding 
employment, these symptoms are contemplated in the currently 
assigned 60 percent disability rating.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].   

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none.  Accordingly, a 
referral for extraschedular evaluation is not warranted for 
the veteran's bilateral hearing loss disability.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating. The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement for an increased disability rating for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



